GARDEN, JUDGE:
In May of 1975 the respondent requested the claimant to print 5500 copies of the eight page May issue of FFA News at a cost of $749.20. Thereafter the respondent requested some additional folding of the printed material at an additional cost of $10.00. The material was printed, folded and delivered to respondent in June, and the claimant invoiced the respondent for $759.20 by invoice dated June 11, 1975. Thereafter a purchase order dated June 18, 1975, for $749.20 was issued, but the claimant was never paid for the services rendered.
The handling of this matter was most unusual and regrettably improper, but the respondent did receive the benefit of this printing. This certainly is a claim that in equity and good conscience should be paid. There were sufficient funds on hand at the close of the fiscal year 1974-75 from which this claim could have been paid. The Court is of opinion to and does hereby make an award to the claimant in the amount of $759.20.
Award of $759.20.